DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Claims 1-9 are pending.
     Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

registering the proprietary URI scheme when activating or starting a local unit or when installing a local communication component;
generating a URI with the registered proprietary URI scheme;
calling a communication component using the generated URI and the registered proprietary URI scheme;
performing one of the cryptography or the authentication method by the communications component; and
generating at least one result by the communication component.

2.    (Previously Amended) The method according to claim 1, further comprising:      registering the registered proprietary URI scheme for calling the communication component.

3.    (Previously Amended) The method according to claim 1, further comprising:       access to a security device by the communication component.

4.    (Previously Amended) The method according to claim 1, further comprising:  polling an identifier by the communication component prior to performing the cryptography and authentication method.



6.    (Previously Amended) The method according to claim 1, further comprising: forwarding the generated result to the local application or to an external computer.

7.    (Previously Amended) The method according to claim 1, further comprising: processing the generated result by a management application on the external computer.

8.    (Previously Amended) The method according to claim 1, wherein the result of the communication component is a signature over data or is encrypted or decrypted data.

9.    (Currently Amended) A local unit comprising:
a hardware processor having a local application and a local communication component which registers a proprietary URI scheme, wherein the URI scheme is registered when activating or starting the local application or when installing the local communication component;
a network interface for connecting the local unit to an external computer, wherein the network interface transfers commands for starting an external application and receives parameters from the external application;

wherein the communication component is configured to establish a contact with a security device and to transfer a result to the external computer.

      Allowable Subject Matter

Claims 1-9 are allowed.
Reason for allowance
The invention defined in claims 1 and 9 are not suggested by the prior art of record. 
The prior art of record (in particular, Morley; Jason Barrie US 20140040876 A1, Rykowski; Adam et al. US 20160366119 A1, Dufour; Guy US 20070260886 A1, MINDLER; Daniel et al. US 20140189790 A1, Masone; Christopher et al. US 8544072 B1, Saremi; Thomas Jefferson US 20140344575 A1, Graylin; William Wang et al. US 20150363771 A1, Takata; Osamu et al. US 20060204003 A1, Murakami; Shingo et al. US 20130007846 A1 and Obasanjo; Oludare V. et al. US 20130067568) singly or in combination does not disclose, with respect to independent claim 1 “generating a URI with the registered proprietary URI scheme;
calling a communication component using the generated URI and the registered proprietary URI scheme;
performing one of the cryptography or the authentication method by the communications component; and
generating at least one result by the communication component.” and similar limitations of independent claim 9 in combination with the other claimed features as a whole."
Therefore independent claims 1 and 9 are allowed.
Dependent claims 2-8 are also allowed based on their dependencies from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is
(571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493